DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 10/18/2021; claim(s) 1 & 3- 17 is/are pending herein; claim(s) 1 & 3 is/are independent claim(s).
Claim 2 was cancelled by the applicant during the preliminary amendment; the received amendment to the specification of 10/18/2021 is acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 & 3- 12, 16-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, in light of the specification, the BRI of the claimed subject matter (i.e., “a machine failure detection device” with a processor and memory) of these claims cover “signal per se”. See MPEP 12106.03 (II). 

Regarding claims 1 & 3- 12, 16-17, these claims recite “A machining failure detection device” comprises (1) a processor to execute a program and (2) a memory to store the program. 
Here, the processor is described as executing the program stored in the memory to perform various processes (such as measuring light, sound, calculating combined failure determination etc.) of the claims. Accordingly, only possible structural elements of the claimed “machining failure detection device” of the claims are (1) processor and (2) a memory and remaining limitations are steps performed by the processor.
With respect to first element, i.e., a processor, Examiner notes, the specification does not mention this term but appears that this is supported with an exemplary CPU 403 (fig. 8, para. 0059), wherein the fig. 8 is merely an exemplary hardware configuration of a computation unit (see, page 4, lines 24-25). Thus, the processor as claimed can include a virtual processor (VM) of a virtual environment/machine, which is purely a software only entity as can be clear to PHOSITA. Thus, the word “processor” as claimed does not necessarily mean a hardware processor, but rather can be a “software per se” entity only like VM.
With respect to second element, i.e., a memory, PHOSITA knows that this can be also known as “computer readable storage media” because the processor is used to read the programs stored in this memory. Thus, the memory or “readable media” can include “transitory media” unless the specification clearly excludes this coverage. Applicant’s specification, see paras.0058-0059 is silent about explicitly excluding the coverage of transitory media from the scope of the memory 402/computer readable media, although it describes the memory to be configured by “non-volatile or volatile semiconductor memory, a magnetic disk, an optical disk, or a magnetooptical disk.” Accordingly, the BRI of the memory as claimed can include signal per se.
As such, the claimed subject matter of the claims 1 & 3- 17 is directed to signal per se.

Examiner’s Note: If claims are amended to recite “hardware processor” or to include other hardware elements as in claims 13 & 15, the outstanding 101 rejection based on reciting non-statutory subject matter can be overcome.
However, the subject matter of these claims still can be rejected under 101 on being directed to judicial exception (mental steps) and failing to include a practical application and inventive steps even after overcoming subject matter based 101 rejection. See 2019 PEG. Specifically, the processes (feature extraction process of extracting, a determination value calculation process, a determination process of comparing) recited in claims 1 & 3 can be reasonably performed in human’s mind via evaluation/observation. After the values of sound and light are available, human can read them and use simple math to calculate combined failure determination value by giving different weights for sound and light depending on the type of the machining condition a user is evaluating. Thus, these limitations do not necessarily require using of the processor and memory to perform these steps. The remaining features of measuring light and sound are insignificant extra-solution activities and using of the processor and memory is merely using the computer as a tool to perform the abstract idea.
Therefore, after overcoming the statutory subject matter-based rejection as applied by the current Office action, Examiner further recommends to amend the claims to add limitation that can integrate the judicial exception into a practical application or can amount to significantly more than the judicial exception to clearly overcome 101 rejection.

Allowable Subject Matter
I) Claims 13 & 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

II) Claims 1, 3-12, 14, 16- 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

The following is an examiner’s statement of indicating applicant’s claims recite allowable subject matter over the prior arts: 

A) Applicant Admitted Prior Arts (AAPA) discloses computer monitoring the sensed light and sound during a laser welding and comparing the measured sound and light value to at least one threshold/determination criteria to detect failure or successful machining ([0002]). Therefore, AAPA teaches/suggests 
a machining failure detection device comprising:
a processor to execute a program: and a memory to store the program that, when executed by the processor, performs:
a machining light measurement process of measuring machining light [least one of machining light and machining sound generated] generated at a machining point during machining;
a machining sound measurement process of measuring sound [“least one of machining light and machining sound generated”] generated at the machining point; and
a computation process of determining whether a machining failure has occurred in the machining, wherein 
the computation process includes: a feature extraction process [determining “intensity or amplitude”] of extracting a machining light feature from a machining light signal measured by the machining light measurement process, and extracting a machining sound feature from a machining sound signal measured by the machining sound measurement process ([0002-0004]),
a determination process of comparing the extracted features with a determination criterion [“least one of the measured machining light and machining sound is compared with a proper value during successful laser”] to determine whether the machining failure has occurred ([0002]).
However, AAPA fails to disclose calculating a combined failure determination value based on applying of weighting factors to the sensed light and sound value that varies accordance to a machining/welding condition as required by the last two limitations of the claims 1 & 3. 

2) Chang (US 5681490 A) taches a machining failure detection device [“personal computer 28” that judges the quality of the weld] configured to acquire signals from pluralities of sensors 22/24 such as light and sound sensors installed in a monitored machining system (“such as laser cutting, laser drilling, laser soldering, laser marking and other laser material processing”) and generating a combined failure determination value [“incoming signatures”] on a basis of the machining light features and the machining sound feature and comparing [“standard signatures or "templates" are stored in the computer memory for future comparison with incoming signatures in the "monitor mode" of operation”] of the combined failure determination value with one or more determination criterion to determine whether the machining failure has occurred, (fig. 2, 7, Abstract).
However, Chang is silent about disclosing the generated signatures are calculated by weighting the machining light feature and the machining sound feature as defined in accordance with a machining condition as claimed. That is, Chang does not teach how the measured sound and light features are used to generate the signature as part of determining the weld condition. Thus, it certainly does not teach using the weighted sound and weighted light (as part of “the weighted features”, last line of claim 1) accordance with a machining condition as claimed.

3) Demirli et al. (US 20200315367 A1) teaches generating a combined value [“single environmental quality score”] based on weighted sound and light features ([0213-0216]). However, Demirli is directed to calculating human’s sleep sore by considering lighting and sound based environmental parameters and not related to machining as claimed.

4) Purdy (US 20060095232 A1) teaches a machining failure detection device for a processing system by measuring various parameters [“metrology data”, “tool state sensor data”, see fig. 2] ([0010]) and calculating a combined failure determination value based on the various measured parameters by applying dynamically changing weighted features/coefficients ([0057]). 
However, Purdy’s parameters are not specific parameters of “light” and “sound” as claimed. Thus, it does not teach calculating a combined failure determination value on a basis of (1) the machining light feature and (2) the machining sound feature by using weighting coefficients.
5) Everett et al. (US 4857912 A) teaches a system and method of instruction detection into an area by using information from various sensors including light and sound/vibration sensors to minimize the likelihood of false indication of intrusion (Abstract). Everett further teaches its system to generate a combined value by performing summation of weighted scores for all sensors and comparing this summation to a determination criterion/threshold, wherein the weights of the sensors/detectors can be adjusted [“the weighting factors for certain types of sensors under varying conditions may be adjusted”] (Fig. 6 & associated texts). While Everett teaches of using weighted sound and light features, its system is not related to determining machine failure and not properly combinable. Also, its weighting of the lights and sound are not based on accordance to machining condition but accordance to condition of the light and sound sensors themselves.
6) Izumi (US 20190219522 A1) teaches a laser processing device measuring machining light generated [“return light measurement unit 15 measuring the intensity distribution of the return light”] at a machining point during machining and comparing the machining light with pluralities of normal and abnormal patterns shown in figs. 3s to warn of contamination of the protective window ([009, 0021, 0024]). However, while Izumi mentions of using only light parameter, it is silent about using “sound” parameter. Thus, it fails to teach, among other, calculating combined failure determination value on a basis of the machining light feature and the machining sound feature.
In summary, the prior art does not teach/suggest the inclusion of:
I) “the determination value calculation process calculates the combined failure determination value by weighting the machining light feature and the machining sound feature as defined in accordance with a machining condition and combining the weighted features” in combination with remaining limitations of the claim when viewed as a whole as required by claim 1 and
 “the determination value calculation process calculates the combined failure determination value by weighting, as defined in accordance with a machining condition, a machining light failure determination value and a machining sound failure determination value calculated using the machining light feature and the machining sound feature” in combination with remaining limitations of the claim when viewed as a whole as required by claim 3.
III) Claims 4- 17 are allowable at least because they depend on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).